Per curiam.
H. Alford Fleming, Jr. filed a petition for voluntary surrender of license. He admitted he acted as the closing and disbursing attorney in a number of specified real estate closings. He further admitted that he violated Standards 63 and 65 of Rule 4-102 of the Rules and Regulations of the State Bar of Georgia by commingling funds and using some of the money to pay personal indebtedness. The Review Panel of the State Disciplinary Board recommends that this court allow Mr. Fleming to voluntarily surrender his license. This recommendation is approved and adopted.

All the Justices concur.